Citation Nr: 1044050	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-37 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for hypertension, secondary 
to, or aggravated by service connected diabetes mellitus, type 
II, also to include herbicide exposure.

3.	Entitlement to service connection for erectile dysfunction, 
secondary to, or aggravated by service connected diabetes 
mellitus, type II.

4.	Entitlement to service connection for sleep apnea, secondary 
to, or aggravated by service connected diabetes mellitus, type 
II.

5.	Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's wife


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska, 
denying the Veteran's claim of entitlement to hypertension, 
erectile dysfunction, sleep apnea, and TDIU benefits.  The issue 
of service connection for tinnitus is also on appeal from a 
February 2007 rating decision by the Lincoln RO.

A hearing was held before the undersigned Veterans Law Judge at 
this RO in June 2010.  A transcript of that hearing has been 
associated with the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The evidence is at least in relative equipoise on the question 
of whether the Veteran's current tinnitus is related to 
acoustic trauma in active service.

2.	The Veteran's hypertension is not shown to be caused or 
aggravated his service connected diabetes mellitus, type II, 
or from herbicide exposure.

3.	The Veteran's erectile dysfunction is not shown to be caused 
or aggravated his service connected diabetes mellitus, type 
II.

4.	The Veteran's sleep apnea is not shown to be caused or 
aggravated his service connected diabetes mellitus, type II.


CONCLUSION OF LAW

1.	The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. § 1101, 1110, 1112 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309, 3.310 (2010).

2.	The Veteran's hypertension was not incurred in or aggravated 
by military service, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.	The Veteran's erectile dysfunction was not incurred in or 
aggravated by military service, and is not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).

4.	The Veteran's sleep apnea was not incurred in or aggravated by 
military service, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In November 2006, January 2008, August 2008, and December 2008 
the agency of original jurisdiction (AOJ) provided the notices 
required by 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 
3.159(b) (2009).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate claims for 
service connection; information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  In addition, these notices also include the 
initial disability rating and effective date elements of the 
claim as required by Dingess.

The Board also finds that all relevant facts have been properly 
developed.  The Veteran's available service treatment records and 
VA treatment records have been obtained, and the Veteran has not 
indicated any private treatment records VA should attempt to 
obtain on his behalf.  Further, the Veteran was also offered the 
opportunity to testify at a hearing before the Board.  Overall, 
the Board does not have notice of any additional relevant 
evidence which is available unattained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims, and no further assistance 
to the Veteran with the development of evidence.  Consequently, 
the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To establish service 
connection for a disability, symptoms during service, or within a 
reasonable time thereafter, must be identifiable as 
manifestations of a chronic disease or permanent effects of an 
injury.  Further, a present disability must exist and it must be 
shown that the present disability is the same disease or injury, 
or the result of disease or injury incurred in or made worse by 
the Veteran's military service.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there are required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

Service connection also may be granted for disability shown to be 
proximately due to, or the result of, a service connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service connected disorder, or for 
the degree of additional disability resulting from aggravation of 
a non-service connected disorder by a service-connected disorder.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c)), the regulation 
provides that any increase in severity of a non-service connected 
disease or injury proximately due to or the result of a service 
connected disease or injury, and not due to the natural progress 
of the disease, will be service- connected.

Tinnitus

The Veteran contends that he is entitled to service connection 
for bilateral tinnitus.  Upon review of the evidence of record, 
the Board concludes that the evidence is at least in equipoise in 
this case.  When a Veteran seeks benefits and the evidence is in 
relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran is 
entitled to service connection for bilateral tinnitus. 

According to the Veteran's military personnel records, he was a 
motorized vehicle mechanic who was awarded the Republic of 
Vietnam Campaign Metal, National Defense Service Medal, Vietnam 
Service Medal with a bronze star, and a Navy Unit Commendation 
Medal.  

The Veteran's service treatment records do not demonstrate that 
he was diagnosed with tinnitus during active military service.  
In February 1970, the Veteran was treated for impacted cerumen 
with early otitis externa. However, there was no complaint or 
treatment for tinnitus.  In addition, the Veteran's separation 
examination was also absent of treatment or presence of tinnitus.  
See Separation examination, dated March 1970.   

The Veteran testified at the June 2010 Board hearing that his 
tinnitus began during service but did not bother him until 1975 
or 1976.  He stated he was on an ammunition ship and helped load 
pom pom guns.  The Veteran reported he was very close to the guns 
when they were fired and started to experience ringing in his 
ears shortly after.

The first post-service evidence of tinnitus was during a February 
2007 VA examination where the Veteran had bilateral recurrent 
tinnitus.  However, the VA examiner opined that the tinnitus was 
not caused by or a result of military noise exposure.  See VA 
examination, dated February 2007.

In July 2008, Dr. M. C. Havekost, the Veteran's private 
physician, submitted a letter stating that upon examination and 
review of the Veteran's medical history, "it is as likely as not 
that his tinnitus is due, in large part, to his exposure to 
automatic weapons firing, explosions and being around heavy 
equipment while serving in the Navy.  See Dr. M. C. Havekost 
letter, dated July 2008. 

In November 2008, Dr. Havekost submitted another letter stating 
he has treated the Veteran since 1998 and upon examination and 
review of the medical history; it is his opinion that the 
Veteran's tinnitus is related to his military noise exposure.  
See Dr. M. C. Havekost letter, dated November 2008. 

The Veteran was afforded another VA examination in July 2009 
where the VA examiner was able to review "all documentation, 
including all notions in CPRS, to include multiple audiology 
examinations and commentary by specialist[,]... original service 
records" the Veteran appears to have differing complaints as to 
onset of tinnitus.  The VA examiner opined "it would be 
resorting to speculation to state whether [the Veteran's] 
tinnitus is due to service" because of the conflicting comments 
and findings.  

Based on the above facts, the Board concludes that the evidence 
for and against the Veteran's claim is at least in equipoise.  
While the Veteran did not report tinnitus at the time of his 
separation from active duty, he did indicate that he experienced 
tinnitus while being exposed to noise during his service in the 
Navy.  While there is no objective evidence of tinnitus during 
service, the Veteran is competent to testify to experiencing a 
ringing in his ears during military service.  When lay statements 
relate to the occurrence of events that are observable as a lay 
person or the presence of a disability of symptoms of a 
disability that are subject to lay observation, they are 
competent evidence.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  

Having afforded the Veteran the full benefit of the doubt, the 
Board concludes that the Veteran is entitled to service 
connection for bilateral tinnitus.  See 38 U.S.C. § 5107(b).  In 
granting this claim, the Board has resolved all doubt in the 
Veteran's favor.

Hypertension secondary to service connected diabetes mellitus, 
type II, or herbicide exposure

The Veteran contends that he has hypertension as a result of his 
military service.  In particular, he believes that his 
hypertension was either caused or aggravated by his service-
connected diabetes mellitus or herbicide exposure.  The Board 
will also consider whether the Veteran's hypertension was 
directly caused by his time in service.  However, for the reasons 
set forth below, the Board finds that the preponderance of the 
evidence is against the Veteran's claim under all theories of 
service connection.

The Veteran has presented several theories in support of his 
claim.  His primary theory is that his hypertension is secondary 
to his already service-connected diabetes mellitus.  But he also 
claims that his hypertension is related to Agent Orange exposure 
in Vietnam.  See Veteran's statement amending hypertension claim, 
dated March 2008.

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain herbicide 
agents, even though there is no record of such disease during 
service, if they manifest to a compensable degree anytime after 
service, in a veteran who had active military, naval, or air 
service for at least 90 days, during the period beginning on 
January 9, 1962 and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore, and other locations if 
the conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

However, the exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (meaning transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset); porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

There is no dispute that the Veteran provided honorable military 
service, including service in Vietnam, however, hypertension is 
not one of the exclusive diseases that is presumptively linked to 
herbicide exposure.

Therefore, presumptive service connection is not available for 
hypertension as directly due to Agent Orange exposure, because it 
is not a listed disease and the Secretary has reiterated that 
there is no positive association between exposure to herbicides 
and any other condition for which he has not specifically 
determined that a presumption of service connection is warranted.  
See 72 Fed. Reg. 32395 (Jun. 12, 2007).

Nevertheless, even when a Veteran is found not to be entitled to 
a regulatory presumption of service connection for a given 
disability, his claim must nevertheless be reviewed to determine 
whether service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board will adjudicate the claim on a theory of 
direct entitlement to service connection.  Unfortunately, this 
too fails to show that service connection is warranted for 
hypertension.

Service treatment records make no reference to high blood 
pressure.  Of particular relevance, his blood pressure was noted 
to be 136/82 at his separation examination in March 1970. There 
is also no indication that he was on medication for high blood 
pressure while on active duty, and even the Veteran has not 
asserted that his hypertension began until over two decades had 
passed following his discharge from service.  At the June 2010 
Board hearing the Veteran has asserted that his hypertension was 
first diagnosed in the fifteen to twenty years ago.  See Board 
hearing transcript, dated June 2010.  Regardless of the exact 
date hypertension was diagnosed, the fact remains that the nearly 
two decade passage of time between the Veteran's separation from 
active duty and the onset of hypertension provides highly 
probative evidence against his claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or persistent 
disability).  

To the extent that the Veteran believes that his hypertension was 
caused by his time in service, he is not medically qualified to 
prove a matter requiring medical expertise, such as an opinion as 
to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between his 
hypertension and his time in service and the evidence does not 
support service connection for hypertension on a direct basis.

The Veteran has also argued that his hypertension is secondary to 
his service connected diabetes mellitus.  At the Board hearing, 
the Veteran stated that he was diagnosed with hypertension around 
the same time he was diagnosed with diabetes.  See Board hearing 
transcript, dated June 2010.

The Veteran was provided with a VA examination to evaluate his 
diabetes mellitus and any related disabilities in September 2008. 
The examiner reviewed the claims file and considered possible 
complications from the Veteran's diabetes mellitus, but with 
regard to the issue of hypertension, the examiner found that the 
Veteran's essential hypertension was not caused by his diabetes 
mellitus, explaining that renal functions were normal and there 
was no significant microalbuminuria. The examiner added that the 
Veteran's hypertension was not aggravated by his diabetes 
mellitus.  See VA examination, dated September 2008.

Although the Veteran believes his hypertension was caused by his 
diabetes mellitus, as a lay person, he is not competent to offer 
a medical diagnosis or to assert medical causation of his 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). As 
such, his opinion alone is insufficient to provide the requisite 
nexus between his hypertension and his service connected diabetes 
mellitus.  Accordingly, absent competent medical evidence linking 
the two disorders, the criteria for service connection on a 
secondary basis have not been met.

Therefore, the Veteran's claim for service connection for 
hypertension, whether claimed on a direct, presumptive, or 
secondary basis, is denied.




Erectile dysfunction, secondary to, or aggravated by service 
connected diabetes mellitus, type II

The Veteran has claimed that his currently diagnosed erectile 
dysfunction is secondary to his service connected diabetes 
mellitus, type II.  As has been noted, service connection is 
established for diabetes mellitus. 

The Veteran's in-service treatment records are absent of any 
complaint or treatment for erectile dysfunction.  In addition, 
the March 1970 separation examination also does not report 
symptomatology or diagnosis of erectile dysfunction.

According to the post-service treatment records, the September 
2008 VA examination reported that the Veteran currently has 
erectile dysfunction however, it is not related to, or aggravated 
by his service connected diabetes.  The VA examiner stated the 
Veteran has had "long-standing erectile dysfunction that he 
stated does back over [thirty] years.  This has not changed.  He 
does get morning erections about [ten] times a month, be he took 
medication in the [past] for [erectile dysfunction], it did not 
help, and vaginal penetration with ejaculation does not occur.  
This has been occurring for many years, so it does not appear to 
be related to his diabetes."  See VA examination, dated 
September 2008.

However, contrarily, in March 2010, Dr. E. S. Thomsen, the 
Veteran's private physician, opined that the Veteran's "erectile 
dysfunction is also secondary to his longstanding diabetes."  
See Dr. E. S. Thomsen's letter, dated March 2010.

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion. As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id.

While Dr. Thomsen does provide a positive nexus opinion, the 
Board finds, however, that the September 2009 VA examination 
report is far more probative than the private medical opinion.  
The VA examiner's opinion is based on review of the claims 
folder, including the Veteran's service treatment records, and 
his opinion thoroughly discusses the Veteran's pertinent in-
service and post-service medical history.  He offers a detailed 
explanation of the rationale for his opinion that incorporates 
both the facts of the Veteran's case and the pertinent medical 
principles.  Dr. Thomsen did not provide a rationale for the 
opinion rendered, and as such it is of little probative value.  
Id. at 300-01.  Given the VA examiner's access to the claims 
folder and the thoroughness and detail of his opinion, the Board 
finds this opinion to be highly probative to determining whether 
service connection for a low back disability is warranted.

The Board finds that service connection for erectile dysfunction 
is not warranted. Although there is a diagnosis of erectile 
dysfunction, the most probative medical evidence of record 
establishes that such was not caused by or aggravated by the 
Veteran's service- connected diabetes mellitus.  The VA examiner 
in September 2008 specifically concluded that erectile 
dysfunction is not related to or aggravated by diabetes mellitus 
and explained the rationale for this opinion.  The only support 
for the Veteran's contention that his erectile dysfunction is 
related to his service- connected diabetes is in his statement of 
his belief that there is such a relationship.  However, such 
statement is not competent evidence, as he is a layperson, and 
lacks the training to opine regarding the etiology of a medical 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply and the Veteran's claim 
of service connection for erectile dysfunction as secondary to 
diabetes mellitus, type II,  must be denied.

Sleep apnea, secondary to, or aggravated by service connected 
diabetes mellitus, type II

The Veteran has claimed that his currently diagnosed sleep apnea 
is secondary to his service connected diabetes mellitus, type II.  

The Veteran's in-service treatment records are absent of any 
complaint or treatment for erectile dysfunction.  In addition, 
the March 1970 separation examination also does not report 
symptomatology or diagnosis of erectile dysfunction.  See 
separation examination, dated March 1970.  The Board notes the 
Veteran does not allege his erectile dysfunction began during 
service.  Rather, his condition started approximately the same 
time his diabetes became more problematic.  See Board hearing 
transcript, dated June 2010.

According to the September 2008 VA examination, the VA examiner 
reported that the Veteran is diagnosed and being treated for 
sleep apnea.  However, the "[V]eteran has a number of risk 
factors for sleep apnea, which includes his morbid obesity and a 
very large neck."  The VA examiner stated "[t]he current 
medical literature does not state any relationship between 
obstructive sleep apnea and diabetes."  See VA examination, 
dated September 2008. 

After a thorough review of the claims file and consideration of 
all the relevant medical evidence of record, the Board concludes 
that secondary service connection is not warranted.  Although the 
Veteran has a current diagnosis of sleep apnea, there is no 
evidence to suggest that this condition was caused by or 
aggravated by his service connected diabetes mellitus.  See 38 
C.F.R. § 3.310(a).  

The Board is mindful of the Veteran's statements regarding the 
etiology of his sleep apnea.  The Veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, his 
statements regarding the etiology of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994). Therefore, he 
cannot provide a competent opinion regarding the cause of his 
current disability.

Taking into account all of the relevant evidence of record, the 
preponderance of the evidence is against a finding of an 
etiological relationship between the Veteran's sleep apnea and 
his diabetes mellitus, type II, and the Board concludes that 
service connection for sleep apnea is not warranted.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension, secondary to, 
or aggravated by service connected diabetes mellitus, type II, 
also to include herbicide exposure, is denied.

Entitlement to service connection for erectile dysfunction, 
secondary to, or aggravated by service connected diabetes 
mellitus, type II, is denied.

Entitlement to service connection for sleep apnea, secondary to, 
or aggravated by service connected diabetes mellitus, type II, is 
denied.




REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appeal.

The Veteran seeks entitlement to TDIU based on his service 
connected disabilities. VA regulations indicate that when a 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that: 1) if there is only one disability, this 
disability shall be ratable at 60 percent or more; and 2) if 
there are two or more disabilities, at least one disability shall 
be ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  See 38 C.F.R. § 4.16(a).  

The evidence demonstrates that the Veteran is service connected 
for adjustment disorder with depressed mood associated with type 
II diabetes mellitus (rated as 50 percent disabling); type II 
diabetes mellitus (rated as 20 percent disabling); diabetic 
neuropathy, toes of right foot, associated with type II diabetes 
mellitus (rated as 10 percent disabling); diabetic neuropathy, 
toes of left foot, associated with type II diabetes mellitus 
(rated as 10 percent disabling); and recently service connected 
tinnitus by the Board.  The Veteran's combined disability rating 
is 70 percent, not including service connected tinnitus.  Since 
the Veteran's combined disability rating is 70 percent, and since 
his adjustment disorder is rated as 50 percent disabling, he 
meets the threshold requirements for an award of TDIU benefits 
under 38 C.F.R. § 4.16(a).  

While the evidence demonstrates that the Veteran meets the 
minimum threshold requirements due to service-connected 
disabilities, it is unclear from the evidence of record if the 
Veteran is unable to secure or maintain a gainful occupation as a 
result of these service-connected disabilities.  

The Veteran and his wife testified at the June 2010 Board hearing 
that he was unemployed as was receiving social security 
disability because he could not stand for eight hours as a result 
of his peripheral neuropathy.  He stated he was last employed in 
2008.  The Veteran also testified that his service connected 
adjustment disorder and psychiatric problems affected his ability 
to relate to people in the workplace. 

In the September 2007 VA mental health examination, the VA 
examiner reported there was no evidence of total occupational 
impairment and no symptoms resulting in deficiencies in the 
judgment, thinking, or work.  However, it was noted that the 
Veteran's depression caused "intermitted period of inability to 
perform occupational tasks due to the symptoms of depression."  
See VA examination, dated September 2007.

The Veteran was afforded another VA examination in September 2008 
where the VA examiner reported no evidence of total occupational 
impairment due to his mental disorder.  See VA examination, dated 
September 2008.

A September 2008 letter from Newell Rubbermaid, the Veteran's 
most recent employer, stated the Veteran is terminated from his 
employment as a result of the permanent shut down of the 
manufacturing operation at its facility beginning November 2002.

The record also contains a July 2009 VA examiner's report 
which stated:  
 
"[The Veteran's] diabetes and his associated 
neuropathy in lower extremities... are going to 
prevent excessive standing, walking, running, and 
repetitive activity where he needs to be on his 
feet.  His blood sugars do not appear to be under 
good control recently, and since he does have 
some mild neuropathy in both lower extremities, 
it is likely that the diabetes and its associated 
neuropathy are going to interfere with any usual 
activity and daytime employment issues because of 
these swings in blood sugar, and also the loss of 
sensation in both feet, mild in severity.  
However, when other medical issues are combined... 
his sleep apnea and recent onset of syncope and 
extremity symptoms, to include the peripheral 
vascular disease and chronic venous 
insufficiency, are likely to render him 
unemployable because he cannot stand or walk or 
perform anything strenuous at all."  See VA 
examination, dated July 2009.

Therefore, while there is some evidence suggesting that the 
Veteran may be unemployable as a result of his service connected 
disabilities alone, this conclusion is contradicted by other 
evidence of record.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Court has held in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  Accordingly, the 
Veteran must be afforded a new VA examination whether he is 
unemployable due to his service connected disabilities.

Furthermore, in the opinion above the Board has granted service 
connection for a tinnitus.  The Board must remand the claim for 
the RO to readjudicate the claim of entitlement to a TDIU to 
include this grant of service connection.  

Accordingly, the case is REMANDED for the following action:

1.	 The Veteran should be scheduled for a 
VA examination with the appropriate 
specialist(s) to determine whether the 
Veteran is unemployable.  The VA 
examiner should thoroughly review the 
Veteran's claims file should be noted 
in the examination report.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to secure 
and follow a substantially gainful 
occupation solely by reason of his 
service-connected disabilities.  A 
complete rationale for any opinion 
offered should be provided in the 
examination report. 

2.	After completion of the above, the 
claim should be reviewed in light of 
any new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


